Exhibit 99.1 NEWS RELEASE for October 29, 2015 at 4:05 PM ET GENTHERM REPORTS 2-MONTH RESULTS Net Income Up Year Over Year 60% and 33% Respectively NORTHVILLE, MI (October 29, 2015) Gentherm (NASDAQ-GS:THRM), the global market leader and developer of innovative thermal management technologies, today announced its financial results for the third quarter and nine months ended September 30, 2015. For the 2015 third quarter and first nine months, revenues increased to $223.8 million and $644.2 million, respectively, from $206.0 million and $606.1 million for the comparable prior year periods.Net income for this year’s third quarter and first nine months increased to $27.7 million and $67.0 million, respectively, from net income in the 2014 third quarter and first nine months of $17.3 million and $50.3 million. “We had another solid and productive quarter, particularly in terms of our bottom-line performance,” said President and CEO Daniel R. Coker. “Our top-line revenue growth during the quarter was not quite what we expected, but that was largely due to currency headwinds. Adjusting for the currency impacts, we believe our revenue growth would have been close to 15 percent over the 2014 third quarter. We continue to be pleased with our overall execution in terms of operations, cost controls, and margin improvement, all of which drove our profitability in the quarter at a rate that we believe is sustainable. “Our Global Power Technologies (GPT) business also continues to be a highlight for us” Coker added. “Our ability to expand our GPT business to new geographic markets has been very successful. We also continue to make progress in expanding our manufacturing facilities in key markets around the world. In Europe, our new Macedonia operation has started to ship products from an initial production line, and, in Asia, our new Vietnam facility is in the final stages of opening.” Third Quarter Financial Highlights For the 2015 third quarter, revenues were $223.8 million compared with $206.0 million in the prior year period.Higher revenue volumes were primarily driven by higher sales for GPT, and continued strong shipments of climate controlled seats (CCS). Foreign currency translation of the Company’s Euro-denominated product revenue for this year’s third quarter had a significant impact on the Company’s product revenue results since the average U.S. Dollar/Euro exchange rate in this year’s third quarter was 1.11 compared to 1.33 in the third quarter of 2014.Consequently, the Company’s Euro dominated revenues, which have increased by 15 percent in Euros, have decreased in U.S. Dollar reported product revenues.The strong U.S. Dollar against certain other currencies had similar impacts on the Company’s reported product revenues.Had the 2015 average exchange rates for this period been the same as the 2014 average exchange rates for these currencies, Gentherm’s product revenues would have been $13.1 million higher than the revenues actually reported for the third quarter of 2015.Adjusting for these unfavorable currency translation impacts, the third quarter 2015 product revenues would have been $236.9 million or 15 percent higher than the third quarter 2014, reflecting higher unit volumes in substantially all of the Company’s markets and products. CCS revenue in the 2015 third quarter, compared with the 2014 third quarter, increased by $5.3 million, or 6 percent, to $93.3 million.This increase resulted from new program launches since the third quarter 2014, strong production volumes and related sales of vehicles equipped with CCS systems, particularly vehicles in the luxury segment of the automotive market, such as the redesigned Ford Mustang, which now offers CCS for the first time.GPT revenues in this year’s third quarter, which were favorably impacted by the timing of shipments, increased to $21.1 million, up 145 percent from revenues of $8.6 million in the third quarter of 2014. Seat heater revenue in this year’s third quarter decreased year-over-year by approximately $5.6 million, or 7 percent, to $74.1 million, reflecting the unfavorable impact of the declining Euro exchange rate.The Company’s European denominated sales consist primarily of its seat heater products, whereas its CCS sales in Europe are primarily denominated in U.S. Dollars.Therefore, the unfavorable impact of the lower Euro translation rate is focused primarily on the Company’s seat heater product sales.Adjusted for the decline in the value of the Euro, seat heater sales actually increased due to market penetration on certain vehicle programs and stronger vehicle production volumes, including those in Europe. Gentherm also had significant sales growth of its heated steering wheel and automotive cable products, which increased by $1.9 million and $1.6 million, respectively, or 21 percent and 8 percent year over year, to $10.9 million and $21.3 million, respectively.
